SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

780
CA 11-00224
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


YANNA DING, AS ADMINISTRATRIX OF THE ESTATE OF
WEIXING CAI, DECEASED, PLAINTIFF-RESPONDENT,

                     V                                              ORDER

COSIMO ZAVAGLIA, EUGENE D. TAROLLI, RICHARD J.
TAROLLI, REMINGTON GARDENS, DEFENDANTS-APPELLANTS,
ET AL., DEFENDANT.


LAW OFFICES OF THERESA J. PULEO, SYRACUSE (MICHAEL G. DONNELLY OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

ROBERT E. LAHM, PLLC, SYRACUSE (ROBERT E. LAHM OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered November 10, 2010. The order denied
the motion of defendants Cosimo Zavaglia, Eugene D. Tarolli, Richard
J. Tarolli and Remington Gardens for summary judgment dismissing the
complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties and filed on May 17, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 10, 2011                         Patricia L. Morgan
                                                 Clerk of the Court